IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 16, 2009

                                     No. 08-10806                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JUDY A. WILEY

                                                   Plaintiff-Appellant
v.

HENRY M. PAULSON, JR., ET AL.

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Pro-se Plaintiff Judy A. Wiley (“Plaintiff”) brought this employment
discrimination suit against Defendants Henry M. Paulson, Theodore L. Reis, and
Barbara Lee (collectively “Defendants”) in their individual and official capacities
with the Internal Revenue Service. Plaintiff alleged that Defendants violated
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., and the Family
Medical Leave Act, 29 U.S.C. § 2611. Defendants moved for summary judgment,
asserting that Plaintiff waived her right to bring this suit by settling these

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10806

claims during an administrative proceeding before the Equal Employment
Opportunity Commission (“EEOC”).         Plaintiff did not dispute that she had
entered into a settlement during the EEOC proceeding, but she argued that
summary judgment was improper because Defendants had not fulfilled their
obligations under the settlement agreement. The district court reasoned that
while Defendants’ alleged failure to perform their settlement obligations might
give Plaintiff a claim for breach of contract, it did not revive her settled claims.
Thus, the district court granted summary judgment in favor of Defendants.
Plaintiff timely appealed.
      For essentially the same reasons stated by the district court, we affirm the
grant of summary judgment in favor of Defendants. Plaintiff voluntarily settled
her claims and may not renounce her settlement agreement to bring suit for
additional relief. If Defendants have not fulfilled their obligations under the
settlement agreement, Plaintiff may have a claim for breach of contract. In the
instant suit, however, Plaintiff has not even obliquely alleged a breach of
contract claim, so even under a liberal interpretation of Plaintiff’s pleadings no
breach of contract claim is before this court. Accordingly, we AFFIRM the
district court’s grant of summary judgment.




                                         2